

117 HR 3205 IH: Open America’s Waters Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3205IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. McClintock introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo repeal the Jones Act restrictions on coastwise trade, and for other purposes.1.Short titleThis Act may be cited as the Open America’s Waters Act.2.Repeal of certain limitations on coastwise trade(a)In generalSection 12112(a) of title 46, United States Code, is amended to read as follows:(a)In generalA coastwise endorsement may be issued for a vessel that qualifies under the laws of the United States to engage in the coastwise trade..(b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Commandant of the United States Coast Guard shall issue regulations to implement the amendment made by subsection (a) that require all vessels permitted to engage in the coastwise trade to meet all appropriate safety and security requirements.(c)Conforming amendments(1)Tank vessel construction standardsSection 3703a(c)(1)(C) of title 46, United States Code, is amended by striking and is qualified for documentation as a wrecked vessel under section 12112 of this title.(2)Liquified gas tankersSection 12120 of such title is amended by striking , if the vessel— and all that follows and inserting a period.(3)Small passenger vesselsSection 12121(b) of such title is amended by striking 12112,.(4)Loss of coastwise trade privilegesSection 12132 of such title is repealed.(5)Oil spill response vesselsSection 12117(b) of such title is amended by striking sections 12103, 12132, and 50501 and inserting sections 12103 and 50501.(6)Optional regulatory measurementSection 14305(a)(6) of such title is amended by striking sections 12118 and 12132 and inserting section 12118.(7)Court sales of undocumented vesselsSection 31329(b) of such title is amended—(A)in paragraph (1), by striking ; and inserting ; and;(B)in paragraph (2), by striking ; and and inserting a period; and(C)by striking paragraph (3).(8)Clerical amendmentThe table of sections for chapter 121 of title 46, United States Code, is amended by striking the item relating to section 12132.